PER CURIAM.
The appellant was charged with two counts of manslaughter for operating a vehicle while intoxicated, which resulted in the deaths of two people. He was found guilty, non-jury, and given ten years’ probation, one year to be served in the County Jail.
On appeal, he urges error in the taking of a blood sample against his verbal objection and in the introduction of the lab report that showed he was under the influence of alcohol. He also urges error in the sufficiency of the evidence and, for the first time on appeal, alleges that the implied consent statute is unconstitutional. We find no error and affirm. Clowney v. State, 102 So.2d 619 (Fla.1958); Eizenman v. State, 132 So.2d 763 (Fla. 3d DCA 1961); Lemming v. State, 159 So.2d 486 (Fla. 2d DCA 1964); Crum v. State, 172 So.2d 24 (Fla. 3d DCA 1965); Silver v. State, 188 So.2d 300 (Fla.1966); State v. Fitzpatrick, 294 So.2d 708 (Fla. 4th DCA 1974); Gillman v. State, 346 So.2d 586 (Fla. 1st DCA 1977); Miranda v. State, 354 So.2d 411 (Fla. 3d DCA 1978).
Affirmed.